Title: From George Washington to John Harvie, 31 May 1785
From: Washington, George
To: Harvie, John

 

Sir,
Mount Vernon 31st May 1785.

I am informed that a patent (in consequence of a Certificate from Commrs appointed to enquire into, & decide upon Claims for settlement of the Western Lands) is about to issue to the heirs of Michl Cresap, from the Land Office of this Commonwealth, for a tract of land on the river Ohio formerly in Augusta County, now commonly called & distinguished by the round bottom: against granting which to the heirs of the said Cresap, I enter a Caveat for the following reasons; First, because this Land was discovered by me in the month of Octor 1770, & then marked; which was before, as I have great reason to believe, the said Cresap, or any person in his behalf had ever seen, or had the least knowledge of the tract. Secondly, because I did at that time, whilst I was on the Land, direct Captn (afterwds Colo.) Willm Crawford to survey the same for my use, as a halfway place on stage between Fort Pitt & the 200,000 acres of land which he was ordered to survey for the first Virginia regiment agreeably to Govr Dinwiddie’s Proclamation of 1754. Thirdly, because consequent of this order he made the survey in the month of  the year following for 587 acres, & returned it to me accordingly: and equally certain I am that it was made before Ml Cresap or any person in his behalf had ever stretch’d a chain thereon, knew of, or, as I have already observed, had taken a single step to obtain the land. Fourthly, because subsequent of this survey; but previous to any claim of Cresaps, a certain Dr Brisco possessed himself of the Land, & relinquished it, after I had written him a letter in the words contained in the inclosure No. 1. Fifthly, because upon the first information I received of Cresaps pretentions, I wrote him a letter, of which No. 2 is a copy. Sixthly, because it was the practice of Cresap, according to the information given me, to notch a few trees, & fell as many bottoms on the river above the Little Kanhawa as he could obtain purchasers, to the disquiet & injury of numbers. Seventhly, Because the Commrs who gave the certificate under which his heirs now claim, could have had no knowledge of my title thereto, being no person in that District properly authorised, during my absence, to support my claim. Eighthly, Because the

survey, which was made by Colo. Crawford, who was legally appointed by the Masters of Wm & Mary College for the purpose of surveying the aforesaid 200,000 acres, is expressly recognized & deemed valid by the first section of the Act, entitled an Act—see the Act—as the same was afterwards returned by the surveyor of the county in which the Land lay. Ninthly & lastly, Because I have a Patent for the said Land, under the seal of the said Commonwealth signed by the Goverr in due form on the 30th day of Octor 1784; consequent of a legal Survey made the 14th of July 1773 as just mentioned, & now of record in the Land Office.
For these reasons I protest against a Patent’s issueing for the Land for which the Commissioners have given a Certificate to the Heirs of Mr Cresap so far as the same shall interfere with mine: the legal & equitable right thereto being in me.
If I am defective in form in entering this Caveat, I hope to be excused, & to have my mistakes rectified. I am unaccustomed to litigations; & never disputed with any man, until the ungenerous advantages which have been taken of the peculiarity of my situation, & an absence of eight years from my country, has driven me into Courts of Law to obtain common justice. I have the honor to be &c.

G: Washington

